                                                                          FILED
                        UNITED STATES DISTRICT COURT                  May 27, 2021
                       EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-cr-00046-JAM

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
MIGUEL ANGEL QUESADA-
VALENCIA,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MIGUEL ANGEL QUESADA-

VALENCIA , Case No. 2:21-cr-00046-JAM Charge 8 U.S.C. § 1326(a) and (b)(1),

from custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $      15,000.00

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                          X   Conditions as stated on the record

                              (Other): The Defendant is ordered to be released on
                          X
                              Friday, May 28, 2021 at 10:00 a.m.

      Issued at Sacramento, California on May 27, 2021 at 3:00 p.m.
